Title: To George Washington from Moses Hazen, 24 April 1789
From: Hazen, Moses
To: Washington, George



[Philadelphia] Friday April 24. 1789

General Hazens most respectful Compliments to His Excellency General Washington begs to Inform him,
That on the 27th of April 1786, he was taken with a Violent fit of the Appoplexy, perhaps the Quantity of Blood the Doctors took from him saved his life, And terminated the Disorder

into a palsey, The first Year he got a Good deal better but the two latter he seams to be at a stand.
Genl Hazen lodges in Great Dock street No. 28—he will probably leave Town in the Course of Next Week.
